Citation Nr: 0210921	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  97-11781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  The propriety of the initial evaluations for residuals of 
left ulnar and radius fracture, status post osteotomy with 
open reduction internal fixation.  

2.  Entitlement to service connection for residuals of a 
mouth injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from August 1973 to April 
1974, and service with the Army National Guard of Minnesota , 
including service in May 1991, and March 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  The Board observes that in that RO 
rating decision, the RO noted that the issue of entitlement 
to service connection for a dental disorder, for purposes of 
receiving VA outpatient treatment and services had been sent 
to the VA dental clinic to determine whether treatment could 
be authorized.  That claim is thus not currently before the 
Board.


FINDINGS OF FACT

1.  The veteran's residuals of left ulnar and radius 
fracture, status post osteotomy with open reduction internal 
fixation, prior to July 17, 2000 and exclusive of the period 
from January 6, 2000 to July 16, 2000 when the disability was 
assigned a temporary total rating, are manifested by 
deformity, (not marked) without loss of bone substance, and 
substantial loss of grip strength and pain with range of 
motion limited to 20 degrees of dorsiflexion, palmar flexion 
of 15 degrees, and zero degrees radial deviation, supination 
and pronation, and painful use.

2.  The veteran's residuals of left ulnar and radius 
fracture, status post osteotomy with open reduction internal 
fixation, since July 17, 2000, are manifested by deformity 
and substantial loss of grip strength, swelling, and pain 
with range of motion limited to 20 degrees of dorsiflexion, 
flexion of 50 degrees, zero degrees radial deviation, 10 
degrees of ulnar deviation, 60 degrees of supination and 60 
degrees of pronation, and painful use.  

3.  The veteran's tooth # 8 was present when he entered 
service and absent when he left service; a DA form 2173 shows 
that the tooth was damaged and fell out when it was hit by a 
rammer of an 8 inch SP Howitzer.   

4.  The veteran does not have a chronic residual of a mouth 
injury other than the missing # 8 tooth; there is no 
additional residual for which compensation can be paid.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of left ulnar and radius fracture, status post 
osteotomy with open reduction internal fixation prior to July 
17, 2000 and exclusive of the period from January 6, 2000 to 
July 16, 2000 when the disability was assigned a temporary 
total rating, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5212, 5213 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of left ulnar and radius fracture, status post 
osteotomy with open reduction internal fixation, are not met 
as of July 17, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5212, 5213 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  

3.  Dental trauma resulting in the loss of tooth # 8 was 
incurred in active military service.  38 U.S.C.A. §§ 1712, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 4.150 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

3.  Compensable residuals of a mouth injury were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1712, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 4.150 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to both of the instant claims.  Specifically, the veteran was 
informed by the RO as to the requirements to substantiate his 
claims in the Statement of the Case issued in March 1999, as 
well as in the Supplemental Statements of the Case in 
November 1999, December 1999, November 2000, and June 2001.  
The Board also notes that the RO sent the veteran a letter 
regarding development of the issue of a mouth injury, which 
had previously been denied as not well grounded, in March 
2001.  In addition, the veteran was afforded two examinations 
for evaluation of his wrist fracture.  No further assistance 
in this regard appears to be warranted.  

The Board also finds that there is no need for a medical 
examination or opinion in order to decide the claims.  The 
Board finds there is no reasonable possibility that further 
assistance to the claimant could substantiate the claims, 
given the facts that the left upper extremity has been 
examined thoroughly and the mouth trauma is noted to have 
resulted in the loss of tooth #8.  Consequently, the Board 
finds that development of these matters for medical opinions 
is not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & 
Supp. 2001).

Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Thus, the obligation that the RO provide 
the claimant with any notice about how the responsibilities 
are divided between VA and the claimant in obtaining evidence 
is now moot.

II.  Initial Evaluation, Left Ulnar and Radius Fracture

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Pertinent regulations provide that, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  Reasonable doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. §§ 4.3, 4.7 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision denying 
a claim for an increased rating from an appeal resulting from 
a veteran's dissatisfaction with an initial rating assigned 
at the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  Thus, the Fenderson case 
is applicable in the instant claim regarding the ulnar and 
radial fracture.

In evaluating a service-connected joint disability, the Court 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995) that VA must 
also consider functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court found that diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding in 38 C.F.R. § 4.14 does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

Service connection for left distal radius fracture (major), 
with malunion, was granted in a February 1999 rating 
decision, with a 10 percent rating assigned effective from 
January 1999, the date of claim.  The veteran disagreed with 
the initial rating.  The evaluation was subsequently changed 
to 20 percent, effective from the original date of claim, 
with a 100 percent temporary rating assigned from January 6, 
2000, through April 1, 2000, because the veteran underwent an 
osteotomy of the left distal radius.  He was returned to work 
by his private doctor in March 2000.  As of April 2000 his 
award was reduced to the current 40 percent.  The Board 
observes that the veteran has been rated in part according to 
the manifestations of his left wrist impairment with 
consideration of functional loss due to pain and weakness as 
set forth in DeLuca.

Service records show that the veteran fractured his left 
wrist in March 1996 while on active duty for training.  
Evaluation in December 1998 showed midcarpal instability 
secondary to malunion.  Range of motion of the left wrist was 
limited as compared to the right wrist.  

A report of VA examination dated in May 1999 reveals 
considerable limitation of motion as well as pain, swelling, 
tenderness and decreased grip strength on the left compared 
to the right.  Range of motion of the left extremity included 
50 degrees of flexion, 20 degrees dorsiflexion, 10 degrees of 
ulnar deviation, 0 degrees of radial wrist deviation, 60 
degrees of pronation, and 60 degrees of forearm supination.  
He remained able to do his job as a truck driver.  He 
reported that he did not use a brace or a splint.  The 
assessment was status post fracture of the left wrist with 
deformity, continued traumatic arthritis symptoms with loss 
of strength and mobility.  X-rays showed an old healed distal 
radius fracture with dorsal impaction, also mild radial 
carpal degenerative change.  

A report of VA examination dated in July 2000 reveals 
continued pain and weakness, as well as increased limitation 
of motion, of the left wrist, as well as decreased grip 
strength on the left compared to the right.  Flare-ups of 
pain and weakness were reportedly caused by overuse and using 
a hammer.  The veteran had recently undergone reconstructive 
surgery in January 2000.  Range of motion of the left 
extremity included 15 degrees of flexion, 20 degrees 
dorsiflexion, 0 degrees of ulnar deviation, 0 degrees of 
radial wrist deviation, 0 degrees of pronation, and 0 degrees 
of forearm supination.  There was pain with all motions.  The 
diagnosis was history of left ulnar and radius fracture, with 
deformity and loss of strength and range of motion.  X-rays 
showed an old healed distal radius fracture with dorsal 
impaction, also mild radial carpal degenerative change.  

The veteran submitted private treatment records showing 
treatment of the wrist dating from December 1999 to August 
2000.  When seen in December 1999, his supination and 
pronation were both to 80 degrees.  A letter from his doctor 
dated in August 2000 shows he was considered disabled from 
employment from January 2000, when he had surgery to correct 
the alignment of the left wrist, to March 2000, at which time 
he returned to restricted work.  A statement dated in May 
2000 refers to X-rays which show the osteotomy was healed.  
The examiner noted in a work restriction report that the 
veteran's condition was malunion of the left distal radius.  
Ongoing physical therapy notes following the surgery show 
supination to 38 degrees and midline in March 2000, and to 42 
degrees and to 56 degrees in April 2000.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2001) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).

In this case, the Board agrees that staged ratings are 
appropriate in this case for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The veteran's left wrist fracture is 
currently rated according to Diagnostic Code 5212 for 
impairment of the radius.  38 C.F.R. § 4.71a, Diagnostic Code 
5212.  That code provides that nonunion in the lower half of 
the radius, with false movement, with loss of bone substance 
(1 inch (2.5 cms.) or more) and marked deformity, warrants a 
40 percent rating for the major arm.  Such nonunion without 
loss of bone substance or deformity is 30 percent disabling.  
Nonunion in the upper half warrants a 20 percent rating, and 
malunion with bad alignment warrants a 10 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5212.  

It is also appropriate to consider Diagnostic Code 5213.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2001).  Regarding 
loss of supination and pronation, with bone fusion warrants a 
40 percent rating when the major hand is fixed in supination 
or hyperpronation, a 30 percent rating when the hand is fixed 
in full pronation, a 20 percent rating when the hand is fixed 
near the middle of the arc or moderate pronation.  Regarding 
loss of pronation, motion lost beyond the middle of the arc, 
warrants a 30 percent rating, motion lost beyond the last 
quarter of the arc, the hand does not approach full 
pronation, warrants a 20 percent rating.  Limitation of 
supination to 30 degrees or less warrants a 10 percent 
rating.  Id. 

The medical evidence of record reflects that the veteran's 
left wrist fracture is productive of considerable objective 
manifestations as well as subjective complaints, and that 
these worsened substantially as of the July 17, 2000, VA 
examination.  The objective indicators and symptomatology, in 
combination, are indicative of a 20 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5212 prior to 
July 17, 2000.  As there is no medical evidence of more than 
a 10 percent rating under either Diagnostic Code 5212 or 5213 
during that time period, the Board cannot conclude that a 20 
percent evaluation is warranted under those codes.  
Specifically, the 1999 VA examination does not show pronation 
lost beyond last quarter of arc, or supination fixed near the 
middle of the arc or moderate pronation, or nonunion in the 
upper half of the radius.  However, the subjective complaints 
of pain in combination with the demonstrated limitations such 
as fatigue and weakness warrant an increase to the next 
higher evaluation of 20 percent with consideration of the 
factors as set forth in DeLuca.  This rating thus, 
contemplates functional loss due to pain and weakness, 
pursuant to 38 C.F.R. §§ 4.40, 4.45.  The Board has also 
considered the private treatment records and the physical 
therapy notes for this time period.  These do not support an 
evaluation in excess of the current one assigned by the RO.  
The degrees of supination and pronation do not warrant a 
higher rating.  There is no indication that the degree of 
deformity was marked and accompanied by loss of bone 
substance, in fact it appears to have been minimal according 
to x-rays and reported descriptions of the wrist.  Thus, a 20 
percent rating is warranted prior to July 17, 2000, exclusive 
of the period from January 2000 to July 2000 when a temporary 
total rating was assigned.  

As of the date of the July 2000 VA examination, the veteran 
demonstrated an increase in limitation of motion most notably 
an absence of forearm pronation.  There was an absence of 
forearm pronation which warrants a 30 percent evaluation 
under Diagnostic Code 5213.  An additional 10 percent is 
warranted pursuant to DeLuca, considering the observation of 
pain on motion and fatigue with use.  There fore a disability 
rating of 40 percent is warranted for the left wrist as of 
July 17, 2000 as assigned by the RO.  The preponderance of 
the evidence is against an evaluation in excess of this 40 
percent rating, however.  Again, there is no showing of bone 
loss with marked deformity, nor is there bone fusion 
resulting in the hand being fixed in supination or 
hyperpronation.  Thus, an evaluation in excess of 40 percent 
is not warranted at any time.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (2001) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's left ulnar 
and radius fracture results in marked interference with 
employment or frequent periods of hospitalization or other 
considerations that are not contemplated by the regular 
schedular standards.  The veteran was hospitalized for 
osteotomy in January 2000 and returned to employment in March 
2000.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) 
is not warranted in the absence of an exceptional or unusual 
disability picture.

Finally, the Board has considered all of the evidence, to 
include service medical records and post-service medical 
records.  A disability evaluation in excess of the assigned 
percentages is denied based upon the totality of the 
evidence.  Such review is consistent with the Court's 
decision in Fenderson.  In denying the veteran's claim for a 
higher rating, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Residuals of Mouth Injury

The facts of this case are as follows.  The veteran's initial 
dental examination in service, dated in April 1987, shows no 
missing teeth.  An examination report dated in August 1994 
reveals missing tooth 1 and 8.  An examination report dated 
in August 1998 reveals missing teeth included 1, 8 and 28.  
The veteran has reported he was hit in the mouth with a 
howitzer which knocked his teeth out in May 1991.  It is 
noted that he was a cannoneer in service.  A DA form 2173 
confirms that the veteran reported getting hit in the mouth 
with the rammer of an 8 inch SP Howitzer resulting in the 
loss of tooth # 8 in May 1991.  Service medical records also 
reveal that in September 1998 he was informed by the national 
guard that he had been found to have a dental condition that 
was classified as Dental Class III, not acceptable.  Thus, he 
was non-deployable.  He was given a temporary profile of P3 
which was to be changed to P1 once the dental disease was 
addressed.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
incurred in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (2001).  VA regulations provide a compensable 
rating for loss of teeth due to the loss of substance of the 
body or the maxilla or of the mandible when there is no loss 
of continuity, when the loss of masticatory surface cannot be 
restored by suitable prosthesis, and with loss of all the 
upper anterior teeth missing, with all of the lower anterior 
teeth missing, or with loss of all the upper and lower teeth 
on one side.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2001).  
It is noted that the rating only applies to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.  As regard to 
eligibility for dental treatment, the provisions of 
38 U.S.C.A. § 1712(a)(1) provide that regardless of when an 
application is filed, outpatient dental services and 
treatment, and related dental appliances, will be furnished 
for a dental condition or disability which is a service-
connected dental condition due to combat wounds or other 
service trauma.

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that the 
appellant would meet Class II(a) eligibility for dental 
treatment purposes.  Class II(a) entitles a veteran to 
receive treatment in a VA outpatient dental clinic for 
"service trauma" sustained during active duty.  See also 
VAOPGCPREC 5-97 (January 22, 1997).  Those having a service 
connected noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma 
may be authorized any treatment indicated as reasonably 
necessary for the correction of such service connected 
noncompensable condition or disability.  38 C.F.R. § 
17.161(c). 

At the time the veteran's claim of entitlement to service 
connection for mouth injury was received, the Schedule for 
Rating Disabilities contained in 38 C.F.R. Part 4 stated that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea) and 
Vincent's stomatitis were to be considered service connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  38 C.F.R. 
4.149.  As noted above, however, under certain circumstances 
the loss of teeth may be compensably disabling.  
Consequently, the etiology of the veteran's tooth loss is 
relevant as to whether service connection, if allowed, is 
granted for compensation purposes.  

During the pendency of this appeal, the provisions of 38 
C.F.R. 4.149 were deleted; however, they were transferred to 
38 C.F.R. 3.381(a) where they were left substantially intact. 
The amended regulations clarify requirements for service 
connection of dental conditions and provide that VA will 
consider certain dental conditions service-connected for 
treatment purposes if they are shown in service after a 
period of 180 days.  38 C.F.R. §§ 3.382 and 4.149 were 
removed, and § 3.381 was revised extensively to clarify 
requirements for service connection of dental conditions and 
provided that VA would consider certain dental conditions 
service-connected for treatment purposes if they are shown in 
service after a period of 180 days.  The amendment became 
effective June 8, 1999.  See 38 C.F.R. 3.381(a) (2000); 
Service Connection of Dental Conditions for Treatment 
Purposes, 64 Fed. Reg. 30,392 (June 8, 1999).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, the veteran is alleging that he lost tooth #8 
during service due to specific trauma.  Thus, the Board finds 
that the changes in the regulations pertaining to dental 
claims were not substantive in the context of this claim and 
therefore a consideration of the former and revised 
regulations is not required pursuant to Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Board has reviewed the history of this appeal, and all 
the evidence of record, as summarized above.  The Board finds 
that although the evidence does not support the claim for 
service connection for a compensable dental disability, the 
evidence does support the claim of service connection for 
loss of tooth # 8 due to dental trauma.  This tooth was 
knocked out while the veteran was performing his duties as a 
cannoneer.  It was thus incurred during active service.  

However, the preponderance of the evidence is against a claim 
for service connection for residuals of mouth injury.  
Initially, the Board notes that VA compensation is only 
available for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150, such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  Periodontal disease is not one of 
the listed disease.  Inasmuch as the veteran claims service 
connection for periodontal disease, such disease is not 
subject to service connection for other than treatment 
purposes.  See 38 C.F.R. § 3.381 (2001).  As noted in the 
introduction section of this decision, a claim for service 
connection for other dental disability for treatment purposes 
was referred to the applicable VA medical center and is not 
presently before the Board.  

In the present case, the veteran is not claiming that the 
additional residuals consist of any of the conditions listed 
under 38 C.F.R. § 4.150, including loss of teeth due to loss 
of substance of body of maxilla of mandible, which are 
subject to compensation.  Moreover, the evidence does not 
reflect that the veteran sustained loss of maxilla or the 
mandible, or that the veteran currently has any of the dental 
conditions listed under 38 C.F.R. § 4.150.  The veteran has 
explained that his teeth were knocked out by the cannon 
recoil.  The veteran has also reported that he had a partial 
tooth replacement when the tooth was lost in service, and 
that he has now been told that the plate has caused 
periodontal disease, which is not a compensable service-
connected disorder.  

In conclusion, the Board finds that the preponderance of the 
evidence supports service connection for tooth #8 due to 
trauma, but is against a claim for service connection for a 
compensable dental disorder including periodontal disease.  
The veteran's periodontal disease does not fall under the 
categories of compensable dental conditions set forth in 
38 C.F.R. § 4.150.  As such the appeal is denied.  The Board 
has considered the benefit of the doubt rule and applied it 
where appropriate.  38 U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 20 percent for service-connected 
residuals of left ulnar and radius fracture, status post 
osteotomy with open reduction internal fixation, prior to 
July 17, 2000, is denied. 

An evaluation in excess of 40 percent, for service-connected 
residuals of left ulnar and radius fracture, status post 
osteotomy with open reduction internal fixation, as of July 
17, 2000, is denied. 

Service connection for loss of tooth # 8 due to service 
trauma is granted.  

Service connection for residuals of a mouth injury other than 
loss of tooth # 8 for compensation purposes is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

